81381: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32350: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81381


Short Caption:HOSINO (RODNEY) VS. STATECourt:Supreme Court


Related Case(s):71858, 71858-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A790709, C308566Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:CadishCase Status:Disposition Filed


Replacement:Justice Stiglich for Justice CadishPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:12/02/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRodney HosinoJessie L. Folkestad
							(Former)
						Christopher R. Oram
							(Law Office of Christopher R. Oram)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/25/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/25/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-23682




06/30/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/08/20 To Court Reporter: DC Dept. 6. (SC)20-24166




06/30/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-24215




07/01/2020OtherJustice Elissa Cadish disqualified from participation in this matter. (SC)


07/02/2020Order/ProceduralFiled Order Directing Entry and Transmission of Written Order and Suspending Briefing.   District Court Order due:  30 days.  The deadlines for the filing of documents are hereby suspended until further order of this court.  (SC)20-24516




07/02/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on 07/02/20.  Findings of Fact, Conclusions of Law and Order.  (SC)20-24621




07/06/2020Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  120 days.  (SC)20-24815




10/26/2020BriefFiled Appellant's Opening Brief. (SC)20-39134




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 1. (SC)20-39135




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 2. (SC)20-39137




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 3. (SC)20-39138




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 4. (SC)20-39139




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 5. (SC)20-39140




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 6. (SC)20-39141




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 7. (SC)20-39143




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 8. (SC)20-39144




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 9. (SC)20-39145




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 10. (SC)20-39146




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 11. (SC)20-39147




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 12. (SC)20-39148




10/26/2020AppendixFiled Appellant's Appendix to the Opening Brief - Volume 13. (SC)20-39149




11/25/2020Notice/IncomingFiled Notice of Appearance (John T. Niman, Deputy District Attorney as counsel for respondent). (SC)20-42984




11/25/2020BriefFiled Respondent's Answering Brief. (SC)20-42985




11/25/2020AppendixFiled Respondent's Appendix - Volume 1. (SC)20-42988




12/02/2020BriefFiled Appellant's Reply Brief. (SC)20-43645




12/02/2020Case Status UpdateBriefing Completed/Submitted For Decision. (SC).


05/17/2021Notice/IncomingFiled Substitution of Attorneys. (Christopher Oram as counsel for Appellant) (SC)21-14229




11/10/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/LS/MG  (SC)21-32350





Combined Case View